Case 14-03618        Doc 70     Filed 04/30/19     Entered 04/30/19 12:57:18          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-03618
         Stanley L Luttrell
         Billie K Luttrell
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/05/2014.

         2) The plan was confirmed on 03/28/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/24/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/25/2019.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $60,400.00.

         10) Amount of unsecured claims discharged without payment: $10,663.91.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-03618      Doc 70     Filed 04/30/19        Entered 04/30/19 12:57:18                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $59,049.83
        Less amount refunded to debtor                            $544.83

 NET RECEIPTS:                                                                                    $58,505.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $3,500.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $2,798.03
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $6,298.03

 Attorney fees paid and disclosed by debtor:                  $500.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAVALRY SPV I LLC                Unsecured            NA         436.32           436.32        429.86        0.00
 CERASTES LLC                     Unsecured         731.00        718.86           718.86        708.21        0.00
 DISCOVER BANK                    Unsecured            NA       7,448.08         7,448.08      7,337.78        0.00
 FEDERAL NATIONAL MORTGAGE AS     Secured        2,000.00       1,981.11         1,981.11      1,981.11        0.00
 FEDERAL NATIONAL MORTGAGE AS     Secured             0.00          0.00             0.00           0.00       0.00
 ILLINOIS BELL TELEPHONE COMPAN   Unsecured            NA         202.03           202.03        199.04        0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA          74.94            74.94          73.83       0.00
 INTERNAL REVENUE SERVICE         Priority       1,300.00       1,099.20         1,099.20      1,099.20        0.00
 INTERNAL REVENUE SERVICE         Priority             NA       1,826.00         1,826.00      1,826.00        0.00
 LVNV FUNDING                     Unsecured         656.00        712.54           712.54        701.99        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         929.00        907.91           907.91        894.46        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         416.00        816.13           816.13        804.04        0.00
 QUANTUM3 GROUP                   Unsecured      1,090.00       1,216.90         1,216.90      1,198.88        0.00
 QUANTUM3 GROUP                   Unsecured            NA         547.24           547.24        539.14        0.00
 RUSHMORE LOAN MANAGEMENT SE      Secured             0.00          0.00             0.00           0.00       0.00
 SANTANDER CONSUMER USA           Secured       11,183.00       7,909.86         7,909.86      7,909.86     489.78
 SANTANDER CONSUMER USA           Unsecured            NA       1,249.86         1,249.86      1,231.35        0.00
 ST JAMES HOSPITAL CU             Unsecured      4,000.00            NA               NA            0.00       0.00
 COACH HOMES OF HUNTERS CHASE     Unsecured            NA            NA               NA            0.00       0.00
 CAPITAL ONE                      Unsecured         473.00           NA               NA            0.00       0.00
 ST JAMES HOSPITAL                Unsecured         983.00           NA               NA            0.00       0.00
 CITIBANK/HOME DEPOT              Unsecured      1,798.00            NA               NA            0.00       0.00
 GECRB/CARE CREDIT                Unsecured      1,896.00            NA               NA            0.00       0.00
 GECRB/PHILLIPS 66                Unsecured         259.00           NA               NA            0.00       0.00
 GECRB/PHILLIPS 66                Unsecured         841.00           NA               NA            0.00       0.00
 ST JAMES FEDERAL CREDIT UNION    Unsecured      5,000.00     10,351.32        10,351.32      10,198.03        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-03618      Doc 70       Filed 04/30/19    Entered 04/30/19 12:57:18                Desc         Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal       Int.
 Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
 US DEPARTMENT OF EDUCATION     Unsecured           0.00            0.00          0.00           0.00        0.00
 WELLS FARGO DEALERS SERVICES   Secured       10,436.93       10,436.93     10,436.93      10,436.93      928.27
 WELLS FARGO FINANCIAL BANK     Unsecured      2,019.00         2,031.83      2,031.83      2,001.74         0.00
 WELLS FARGO FINANCIAL BANK     Unsecured      1,228.00         1,235.77      1,235.77      1,217.47         0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                $0.00                  $0.00
       Mortgage Arrearage                               $1,981.11            $1,981.11                  $0.00
       Debt Secured by Vehicle                         $18,346.79           $18,346.79              $1,418.05
       All Other Secured                                    $0.00                $0.00                  $0.00
 TOTAL SECURED:                                        $20,327.90           $20,327.90              $1,418.05

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00                  $0.00
        Domestic Support Ongoing                               $0.00              $0.00                  $0.00
        All Other Priority                                 $2,925.20          $2,925.20                  $0.00
 TOTAL PRIORITY:                                           $2,925.20          $2,925.20                  $0.00

 GENERAL UNSECURED PAYMENTS:                           $27,949.73           $27,535.82                   $0.00


 Disbursements:

        Expenses of Administration                             $6,298.03
        Disbursements to Creditors                            $52,206.97

 TOTAL DISBURSEMENTS :                                                                         $58,505.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-03618        Doc 70      Filed 04/30/19     Entered 04/30/19 12:57:18            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/30/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
